DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see pages 21-23, filed 01/04/2021, with respect to claims 1, 4-9, 12, 15, and 104-109 have been fully considered and are persuasive.  The 35 USC 103 rejections of claims 1, 4-9, 12, 15, and 104-109 has been withdrawn. 
Election/Restrictions
Claim 1 is allowable. The restriction requirement between species A and B and between species 1, 2, 3, 4, 5, 6, 7, 8, 9, 10, 11, as set forth in the Office action mailed on 11/13/2018, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 11/13/2018 is partially withdrawn.  Claim 2, directed to species A, and claims 3, 11, 13, 16, 19, 20, 22, 23, 24, and 25, directed to species 1, 2, 4, 5, 6, 7, 8, 9, 10, or 11, as appropriate, are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. However, claims 45-89 and directed to nonelected invention IV remains withdrawn from consideration because it does not require all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, 
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
This application is in condition for allowance except for the presence of claims 45-89 directed to a nonelected invention non-elected without traverse.  Accordingly, claims 45-89 been cancelled.

EXAMINER'S AMENDMENT
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in an interview with Connie Cheng and Nicole Dunham on 01/15/2021.
The application has been amended as follows:
Claims 1, 104, 106 and 109 have been amended to recite:
1.	A system for therapeutic neuromodulation in a nasal region of a human patient, the system comprising:

a therapeutic assembly at the distal portion of the shaft, wherein the therapeutic assembly comprises a plurality of struts, at least some of the struts comprising one or more electrodes configured to directly contact tissue, wherein the one or more electrodes are individually activatable; and
a controller operably coupled to the therapeutic assembly, wherein the controller is configured to selectively activate the electrodes of the therapeutic assembly by:
detecting a target location of postganglionic parasympathetic nerves [[,]] innervating nasal mucosa and/or submucosa, inferior to a sphenopalatine foramen and/or at microforamina of a palatine bone of the human patient, based on measured bioelectric properties of a target tissue at a target site,
selecting two or more electrodes having a spacing therebetween configured to deliver neuromodulation energy at the target location of the postganglionic parasympathetic nerves,
activating the two or more electrodes while the two or more electrodes are in direct contact with the target tissue to deliver the neuromodulation energy at the target location; and
maintaining electrodes that are not proximate to the target tissue in an inactive state to avoid applying energy to non-target tissue.
104.	The system of claim 1 wherein:
the plurality of struts form a basket configured to conform to adjacent anatomical structures and position at least two of the electrodes in direct contact with the target tissue at 
the electrodes are configured to apply radiofrequency (RF) energy to the target site to block neural communication of the postganglionic parasympathetic nerves at the target location; and
 the controller is configured to operate each electrode independently of the other electrode or electrodes, so that selective independent control of the electrodes enables the therapeutic assembly to deliver the RF energy to customized regions.
106. 	The system of claim 104 wherein the controller is configured to:
cause the electrodes to measure the bioelectric properties of the target tissue at the target site, wherein the target tissue includes heterogeneous tissue proximate to the target site; and
identify locations of the sphenopalatine foramen of the human patient and the target location of the postganglionic parasympathetic nerves innervating the nasal mucosa at the microforamina of the palatine bone of the human patient, based on the measured bioelectric properties of the heterogeneous tissue.
109.	The system of claim 1 wherein, when selectively activated, the two or more electrodes in direct contact with the target tissue therapeutically modulate at least one nerve at the target location within the target tissue.

Allowable Subject Matter
Claims 1-9, 11-25, and 104-109 are allowed.
The prior art of record, solely or in combination, fails to disclose the following patentable limitations of applicant's claimed and disclosed invention:
In combination with other limitations of the claims, detecting a target location of postganglionic parasympathetic nerves innervating nasal mucosa and/or submucosa, inferior to a sphenopalatine foramen and/or at microforamina of a palatine bone of the human patient, based on measured bioelectric properties of a target tissue at a target site.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 5,697,882, US 6,366,813, US 2006/0167497, US 2015/0164571, US 8,986,301, US 8,696,656, US 7,842,031, US 6,293,941, US 2018/0271612, US 2011/0295350, US 8,280,514, US 8,788,042 are all cited as relevant prior art, but are not concerned with detecting the neural tissue as claimed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY J SHAFQAT whose telephone number is (571)272-4054.  The examiner can normally be reached on Monday-Friday 9:30AM-5:30PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on 571-272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LUTHER BEHRINGER/Primary Examiner, Art Unit 3793                                                                                                                                                                                                        




/A.S./Examiner, Art Unit 3793